                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


APRIL MALONE and                     )
CELITRIA WATSON                      )
                                     )
       Plaintiffs,                   )
                                     )
v.                                   )          No. 18-2201-MSN-tmp
                                     )
CITY OF MEMPHIS,                     )
THURMOND RICHARDSON,                 )
and JONATHAN OVERLY                  )
                                     )
       Defendants.                   )


                ORDER GRANTING IN PART AND DENYING IN PART
                       PLAINTIFFS’ MOTION TO COMPEL


       Before the court is April Malone and Celitria Watson’s motion

to     compel   discovery   responses    from   Thurmond Richardson 1   and

Jonathan Overly. 2 (ECF No. 129.) For the reasons outlined below,

the motion to compel is GRANTED in part and DENIED in part.

                              I.   BACKGROUND


1In his briefing and answer, Richardson spells his first name as
“Therman.” (ECF No. 131.) Richardson’s name is spelled as
“Thurmond” in the case caption, original complaint, and amended
complaint. (ECF Nos. 1 & 106.) In their briefing, Malone and Watson
spell the officer’s first name as “Thermond.” (ECF No. 129.) For
purposes of the present motion, the court adopts the spelling from
the case caption. If this spelling is incorrect, the court invites
Richardson to move to correct the case caption.

2The City of Memphis is also listed as a target of this motion to
compel. However, Malone and Watson’s motion only discusses
purported deficiencies in Richardson and Overly’s responses to
discovery propounded upon them in their individual capacities.
Given this, the court construes the motion as being against
Richardson and Overly in their individual capacities.
       This is a federal civil rights lawsuit brought against the

City of Memphis and Memphis police officers Richardson and Overly.

(ECF No. 106.) Malone and Watson allege that the City of Memphis

provided Richardson and Overly with a cell-site simulator commonly

known as a “Stingray” device. (ECF No. 106 at 1.) Malone and Watson

further allege that the City did not establish any procedures for

when officers could use the Stingray device, provided no training

about when use of a Stingray device would be lawful, and failed to

monitor police use of the Stingray device. (Id. at 2.) Malone and

Watson allege that Richardson and Overly used the Stingray device

to monitor their text messages without a warrant. (Id. at 2-3.)

After monitoring the text messages, the complaint alleges that the

officers altered those messages to make it appear that Malone and

Watson were engaged in criminal activity. 3 (ECF No. 1 at 2.) Malone

and Watson allege that the officers then used the fabricated text



3Or, at least, this is how the court understands the allegations.
There is some ambiguity about whether Malone and Watson are still
alleging this. In their original complaint, Malone and Watson
alleged that Richardson and Overly altered their text messages,
but did not include allegations about a Stingray device. (ECF No.
1.) In their amended complaint, Malone and Watson add allegations
about a Stingray device, but did not reincorporate the allegations
about falsification of the text messages. With that said, some of
the claims brought by Malone and Watson do not make sense without
an allegation of evidence tampering and Malone and Watson have
continued to seek discovery consistent with their evidence
tampering theory. None of the parties have raised this issue in
their briefing. For the limited purposes of this motion only, and
consistent with the pro se pleading standard, the court treats
both sets of allegations as operative.
                                 - 2 -
messages to persuade prosecutors to obtain a search warrant for

Malone and Watson’s phone records and to bring felony charges

against them. (ECF No. 1 at 2; ECF No. 106 at 2.) Malone and Watson

allege those charges were dismissed after they discovered the

alterations to the text messages. (Id.) The City and the officers

deny these allegations. (ECF Nos. 106, 110, & 111.)

        On August 9, 2019, Malone and Watson propounded their first

set of requests for production and interrogatories on Richardson

and Overly. 4 Richardson and Overly objected to every request for

production on two grounds. First, the officers argued, lightly

paraphrased, that the requests were disproportionate to the needs

of     the    case.   Second,   the    officers   argued   that    the   documents

requested were not within Richardson and Overly’s “possession,

custody, or control” within the meaning of Federal Rule of Civil

Procedure 34 because Memphis police policy prohibits officers from

using police files for personal reasons. The officers also objected

to     most    of   the   propounded    interrogatories    on     proportionality

grounds. However, despite objection, the officers substantively

responded to some of the disputed interrogatories. The officers

responded to Interrogatories 2, 3, 4, 11, and 14 by providing a

partial written answer and then referring Malone and Watson under


4The requests were propounded on each officer separately. However,
the requests are substantively the same, and the officers — each
represented by the same counsel — responded identically to each
question.
                                 - 3 -
Federal Rule of Civil Procedure 33(d) to “the complete records and

materials provided to them in discovery in their criminal cases,

as well as documents within the custody and control of Defendant

City of Memphis.” 5 The officers responded to Interrogatories 5, 6,

7, 8, and 15 without any written answer beyond a referral to the

discovery in the criminal case and City records. The officers

answered Interrogatories 1, 9, 12, and 13 by providing a full

written answer.

     On December 13, 2019, Malone and Watson propounded a set of

requests for admission on Richardson and Overly. Richardson and

Overly objected that the requests for admission were untimely

because the scheduling order requires requests for admission to be

propounded 45 days before “the written discovery deadline” and the

requests were propounded less than 45 days before the close of

discovery. (ECF Nos. 66 & 131.)

     On January 13, 2020, Malone and Watson filed this motion.

(ECF No. 129.) Malone and Watson seek an order compelling responses

from Richardson and Overly to their requests for production and

interrogatories. They also seek an order deeming their requests




5There  are minor variations on the quoted language in the
interrogatory responses. Sometimes, Richardson and Overly referred
the plaintiffs just to the discovery in their criminal case, at
other times, just to documents possessed by the City of Memphis.

                                  - 4 -
for   admission    to   have   been    admitted     based   on   Richardson    and

Overly’s failure to respond. See Fed. R. Civ. P. 36(a)(3).

                                II.     ANALYSIS

A.    Scope of Discovery

      The scope of discovery is governed by Federal Rule of Civil

Procedure 26(b)(1), which provides that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to

any party's claim or defense and proportional to the needs of the

case[.]” Fed. R. Civ. P. 26(b)(1). The party seeking discovery is

obliged to demonstrate relevance. Beijing Fito Med. Co., Ltd. v.

Wright    Med.    Tech.,   Inc.,      No.    2:15-CV-2258-JPM-egb,      2017    WL

5177643, at *2 (W.D. Tenn. Apr. 20, 2017). Upon a showing of

relevance, the burden shifts to the party opposing discovery to

show,    with    specificity,   why     the    requested    discovery    is    not

proportional to the needs of the case. William Powell Co. v. Nat'l

Indem. Co., No. 1:14-CV-00807, 2017 WL 1326504, at *5 (S.D. Ohio

Apr. 11, 2017), aff'd sub nom. 2017 WL 3927525 (S.D. Ohio June 21,

2017), and modified on reconsideration, 2017 WL 4315059 (S.D. Ohio

Sept. 26, 2017). Six factors are relevant to proportionality: (1)

“the importance of the issues at stake in the action;” (2) “the

amount in controversy;” (3) “the parties' relative access to

relevant information;” (4) “the parties' resources;” (5) “the

importance of the discovery in resolving the issues;” and (6)


                                            - 5 -
“whether the burden or expense of the proposed discovery outweighs

its likely benefit.” Fed. R. Civ. P. 26(b)(1).

B.    Requests for Production

      Richardson and Overly argue that they do not have “possession,

custody, or control” of police investigative records for purposes

of   Federal   Rule   of   Civil   Procedure   34     because   police   policy

prohibits them from accessing police files for personal use.

Richardson and Overly also argue that the sought-after discovery

is not proportional to the needs of the case because the City of

Memphis has already produced all of the documents that would be

responsive to the requests for production directed at Richardson

and Overly. Richardson and Overly represent that there “are no

further   documents    to   produce”    and    that    “[d]efendants     cannot

produce that which does not exist.” 6 (ECF No. 131 at 6.)

      Regardless of whether Richardson and Overly have “possession,

custody, or control” of investigative records within the meaning

of Rule 34, there is no apparent reason why this discovery is



6Richardson and Overly also observe that Malone and Watson did not
include a certificate of consultation in their motion, as required
by the local rules. See LR 7.2(a)(1)(B). It is possible that the
officers are arguing by implication that the motion should be
denied entirely on this ground. But, as Richardson and Overly
discuss at length, the parties did attempt to resolve this dispute
through consultation before the motion was filed. Richardson and
Overly are thus not prejudiced by the failure to include a
certificate of consultation. The court declines to deny the motion
on this ground.

                                       - 6 -
proportional to the needs of the case. The City of Memphis has

turned over thousands of pages of investigative documents to Malone

and Watson, which would appear to cover all of the subjects

identified in the disputed Requests for Production. (ECF No. 131-

5.) Malone and Watson have not identified any reason why this

production does not give them everything they have asked for from

Richardson and Overly. The scope of discovery is broad, but it is

not so broad as to allow a party to demand the same documents

twice. The motion to compel is DENIED with respect to Malone and

Watson’s first set of requests for production.

C.    Interrogatories

      As an initial matter, the court notes that Malone and Watson

claim     that   Richardson        and   Overly        did    not        respond    to   any

interrogatories in their motion to compel. This is inaccurate;

Richardson and Overly responded to Interrogatories 1, 9, 12, and

13 fully without objection. The motion to compel is thus DENIED

with respect to those interrogatories.

      Moving to the disputed interrogatories, Richardson and Overly

argue     that   they    have      properly          responded      to     each    disputed

interrogatory by invoking Rule 33(d)’s option to produce business

records    in    lieu   of   providing      a    written      answer.       In     addition,

Richardson and Overly argue that the disputed interrogatories are

not   proportional      to   the    needs       of    the    case   or     are     otherwise

improper.
                                            - 7 -
     In certain circumstances, Rule 33(d) gives a party an option

to produce business records in lieu of giving a written answer to

an interrogatory. Fed. R. Civ. P. 33(d). Unsurprisingly, a party

cannot   simultaneously   refuse   to   produce   business   records   and

refuse to answer written interrogatories by invoking Rule 33(d)’s

option to produce business records. See, e.g., Blake Assocs., Inc.

v. Omni Spectra, Inc., 118 F.R.D. 283, 290 (D. Mass. 1988) (“It

does not take a great deal of cognitive thinking to realize that

it is improper to invoke [the business records option] in answer

to interrogatories and then claim that some or all of the documents

containing the information are privileged and not subject to

disclosure.”). Richardson and Overly have refused to provide the

requested records. Likewise, “[a] party that attempts to rely upon

Rule 33(d) with a mere general reference to a mass of documents or

records has not adequately responded.” Myers v. Anthem Life Ins.

Co., 316 F.R.D. 186, 200 (W.D. Ky. 2016). None of Richardson and

Overly’s responses are sufficiently specific enough so as to

“permit the requesting party to locate and identify [the responsive

information] as easily as the responding party itself could.”

Mullins v. Prudential Ins. Co. of Am., 267 F.R.D. 504, 514–15 (W.D.

Ky. 2010). Richardson and Overly have thus not properly invoked

Rule 33(d).

     Furthermore, most of the officers’ objections to the disputed

interrogatories do not appear to be justified. Some are, such as
                                - 8 -
Interrogatories          3    and    8,   which       appear    to    be    duplicative        of

Interrogatory        2       and    are    thus       disproportionate. 7          Similarly,

Interrogatory        11      appears      to    ask    four    separate          and   distinct

questions      and    is      thus     improperly        compound.         See    Mullins      v.

Prudential Ins. Co. of Am., 267 F.R.D. 504, 516 (W.D. Ky. 2010).

The   motion    to       compel      is   thus    DENIED       with   respect          to   those

interrogatories. But the other interrogatories all appear to be

appropriate, relevant, and proportional. Most are focused on the

specific events of the investigation of Malone and Watson. Those

few   interrogatories              that   are     not    nonetheless         ask       specific

questions about relevant subjects. For example, Interrogatory 6

asks Richardson and Overly to describe the training they received

in surveillance over the past seven years. Malone and Watson are

alleging that the City of Memphis failed to appropriately train

its officers on surveillance techniques. What training Richardson

and Overly received on surveillance is relevant to that claim and


7Interrogatory 3 is also improper because it asks Richardson and
Overly to identify the “knowledge of the facts and circumstances”
other people have of the investigation into Malone and Watson.
This is an unreasonable inquiry. This is so broadly worded as to
be disproportionate to the needs of the case. Likewise,
Interrogatory 8 is also improper because it asks for the production
of documents in addition to a written response. Though responding
parties may sometimes elect to provide documents in response to an
interrogatory, requests for production, not interrogatories, are
the appropriate discovery tool to request documents. See BNSF Ry.
Co. v. Lafarge Sw., Inc., No. CIV 06-1076 MCA/LFG, 2008 WL
11322949, at *2 (D.N.M. May 9, 2008). Those aspects of both
interrogatories that are not improper are covered by the broader
language of Interrogatory 2.
                                  - 9 -
asking them about their training is the most natural way of

discovering that information. The remaining disputed interrogatory

requests are proportional.

       That Malone and Watson might be able to figure out some of

the information they seek from Richardson and Overly by examining

the documents they have been provided by the City does not make

these    interrogatories    disproportionate.      “The    various   methods

of discovery as provided for in the Rules are clearly intended to

be cumulative, as opposed to alternative or mutually exclusive.”

In re EpiPen (Epinephrine Injection, USP) Mktg., Sales Practices

& Antitrust Litig., No. 17-MD-2785-DDC-tjj, 2018 WL 6061669, at *2

n.2 (D. Kan. Nov. 19, 2018) (internal quotations, citations, and

alterations omitted). This is particularly true where, as here,

interrogatory responses may clarify information from the document

discovery. See id. at *2. Though there may be circumstances where

document     production    eliminates      the   need   for    interrogatory

responses, Richardson and Overly have not shown that is the case

here.

       Richardson and Overly also object on the grounds they may not

know    or    be   able    to   remember     information      responsive   to

Interrogatories 5, 6, and 10. 8 For Interrogatories 6 and 10, this


8Richardson and Overly raised this argument in a letter to Malone
and Watson they attached to their brief, and not in their formal
responses to the interrogatories or in the body of their brief in
response to the motion to compel. As a result, it is somewhat
                                - 10 -
argument appears to be based on a mistaken understanding of the

scope of the interrogatories. 9 But even if Richardson and Overly

do not know or have the ability to recall answers to these

interrogatories, “[l]ack of knowledge or the ability to recollect

is, if true, a fair answer” to an interrogatory. Mohnsam v. Nemes,

No. 3:17-CV-427-CRS-CHL, 2019 WL 3307233, at *4 (W.D. Ky. July 23,

2019) (quoting Weaver v. Mateer & Herbet, P.A., 277 F.R.D. 655,

658 (M.D. Fla. 2011)). This rule has limits — parties must make a

reasonable effort to answer interrogatories, including reviewing

information available to them. Weimar v. Geico Advantage Ins. Co.,

No. 19-2698-JTF-tmp, 2020 WL 249992, at *4 (W.D. Tenn. Jan. 16,

2020). However, because lack of knowledge is a valid answer, a

party cannot object to an interrogatory on the grounds he or she




unclear if the officers intend to raise this argument before this
court. The court addresses the argument for the sake of
completeness.

9Richardson and Overly appear to believe Interrogatory 6 requires
them to describe “all of the training they have received throughout
their employment with the City of Memphis[.]” It does not;
Interrogatory 6 only asks about surveillance training in the last
seven years. Similarly, Richardson and Overly appear to believe
Interrogatory 10 asks them to describe all of the City of Memphis’s
police procedures. But Interrogatory 10 asks only about those
procedures “for the requesting of a court order for the use of
surveillance equipment or devices.” Given that in the same letter
Richardson and Overly represent that there were no deviations from
standard police procedures regarding surveillance in Malone and
Watson’s case, it seems reasonable to think Richardson and Overly
can describe standard police procedures for requesting court-
ordered surveillance.
                                 - 11 -
may not know the answer. The court GRANTS the motion to compel

with respect to Interrogatories 2, 4, 5, 6, 7, 14, and 15.

D.   Requests for Admission

     Malone and Watson move for the court to deem the requests for

admission propounded on Richardson and Overly admitted. Richardson

and Overly argue the requests are untimely.

     The scheduling order specifies that requests for admission

need to be propounded at least 45 days before the close of “the

written   discovery   deadline[.]”   The   scheduling   order   does   not

expressly set a written discovery deadline. It instead sets the

same single date as the deadline for “completing all discovery,”

“document production and interrogatories,” and “depositions and

requests for admissions[.]” (ECF No. 66.) As such, the “written

discovery deadline” is the final discovery deadline. Originally,

that deadline was July 31, 2019. (Id.) But the discovery deadline

has since been extended several times and is currently January 23,

2020. (ECF No. 125.) The requests for admission were served on

December 13, 2019. (ECF No. 129.) There are less than 45 days

between December 13, 2019, and January 23, 2020. The requests for

admission are thus not timely. The motion to compel is DENIED with

respect to the requests for admission.

                           III. CONCLUSION

     For the reasons above, the motion to compel is GRANTED in

part and DENIED in part. To the extent the motion is granted,
                              - 12 -
Richardson and Overly shall respond within twenty days of entry of

this order.

     IT IS SO ORDERED.

                              s/ Tu M. Pham
                              TU M. PHAM
                              United States Magistrate Judge

                              January 28, 2020
                              Date




                                - 13 -
